Citation Nr: 1505979	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  11-28 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disorder. 


REPRESENTATION

Appellant represented by:	Allen W. Gumpenberger, Accredited Agent


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel







INTRODUCTION

The appellant had service with the Army National Guard of Indiana.  The record includes verification of a period of active duty for training (ACDUTRA) from April 1980 to July 1980, as well as subsequent Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In May 2014, the Board remanded the case and directed the RO to ask the appellant for the authorizations necessary to retrieve any updated private treatment records, and then to provide the appellant with a VA examination to determine the etiology of his respiratory disorder.  In June 2014, the RO sent the appellant a letter requesting the authorizations to obtain any updated private treatment records, and the appellant submitted several release forms.  While additional private treatment records were received, it appears that not all of the providers listed on the release forms were accounted for.  The appellant was afforded a VA examination in October 2014 that directly responded to the Board's remand instructions.  The RO readjudicated the appeal in a November 2014 supplemental statement of the case (SSOC).  In January 2015, additional private treatment records were received.  

In essence, not all of the appellant's private treatment records appear to have been updated, and additional updated records were received after the RO's most recent readjudication.  However, as described below, the existence of a current respiratory disorder and the documentation of a hospitalization for an acute respiratory disorder during ACDUTRA have been proven.  The outcome of this case depends upon the third element of service connection (i.e. whether there is a relationship between the current respiratory disorder and the in-service hospitalization).  As such, the Board finds that remanding the case solely to accomplish the actions of gathering additional updated private treatment records and ordering the RO to readjudicate the appeal again for updated private treatment records would impose unnecessary additional burden on VA with no reasonable possibility of any benefit flowing to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  This is because any updated private treatment records dated since 2010 would only pertain to the first element of the appellant's service connection claim (i.e. the existence of a current disability), but would not address the second and third elements of the claim.  As discussed below, because the first and second elements of the claim have already been established, the outstanding private treatment records are not relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (Not all medical records must be sought, but only those that are relevant to the Veteran's claim).  Therefore, obtaining them would serve no useful purpose.  

Accordingly, the Board finds that, as there has been substantial compliance with its remand directives, the case is ready for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The preponderance of the evidence shows that the appellant's current respiratory disorders did not have their onset during his period of ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 101(2), (22), (24), 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by a February 2010 letter, sent prior to the June 2010 initial adjudication of the claim, which advised the appellant of the criteria for establishing service connection based on a period of ACDUTRA.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the appellant's ACDUTRA service records and his Army National Guard records, as well as records from the Social Security Administration (SSA).  As described in the Introduction, VA has obtained all relevant private treatment records identified by the appellant, and any outstanding updates to those records would not be relevant to the resolution of this case.  As such, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action under the duty to assist is necessary.  See generally 38 C.F.R. § 3.159(c).  

The appellant was afforded a VA respiratory examination in October 2014.  The appellant has not argued, and the record does not reflect, that this examination was inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  As the report of the VA examination is based upon review of the claims file and the appellant's pertinent medical history, and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Analysis

In seeking VA disability compensation, a claimant generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the claimant was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

VA must give due consideration to all pertinent lay and medical evidence in a case where a claimant is seeking service connection.  38 U.S.C.A. § 1154(a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

When evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, whether the evidence tends to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, it has no probative value. 

The appellant seeks service connection for a respiratory disorder.  He contends that ever since a period of hospitalization during ACDUTRA, he has had a respiratory disorder.  When a claim for service connection is based only on a period of ACDUTRA, as here, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  See 38 U.S.C.A. §§ 101(2), (22), (24); 38 U.S.C.A. § 1110; Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  

The appellant was evaluated as normal at enlistment into the Army National Guard in January 1980.  Service treatment records reflected that the appellant was hospitalized for approximately 24 hours between July 7, 1980 and July 8, 1980 (prior to his separation) for acute respiratory disease.  The hospital admission note from July 7, 1980 indicated that the appellant complained of nasal congestion.  The discharge note dated the following day included an "ARD [acute respiratory disease] Standard Doctor's Order" with instructions for medication and salt water gargle.  On the appellant's report of medical history at release from ACDUTRA in July 1980, he indicated that he had been treated for hay fever and allergies, but he did not note any respiratory conditions.  The contemporaneous medical examination report from July 1980 evaluated the appellant as normal, and did not find any respiratory disorders present.

Post-service treatment records dating from the mid-1990's showed treatment for respiratory conditions that included cough, allergies, sinusitis, asthma, and bronchitis.

A June 1994 private treatment note reflected a preliminary reading of a chest X-ray that indicated a pulmonary nodule, but the clinician recommended that the appellant wait for the definitive reading on the X-ray before any diagnostic work-up was undertaken.  The definitive chest X-ray report from June 1994 found "no acute pulmonary disease process."

In a February 2010 statement submitted in conjunction with the appellant's service connection claim for a respiratory condition, the appellant recounted events from his period of ACDUTRA.  He stated that he had received a flu shot, then had awoken the next day feeling as though his body was on fire.  He went to sick call, and the nurse sent him to the hospital.  He stated that he was in the hospital for four days and was told that he needed to be released after four days or he would need to repeat basic training.

The appellant's wife also submitted statements describing the appellant's breathing problems that had worsened over the past 30 years.  See March 2010 statement. 

A March 2010 private treatment note included assessments of cough and shortness of breath due to asthmatic bronchitis, with combined asthmatic features and chronic obstructive pulmonary disease (COPD), as well as severe allergies and nicotine dependence.  The physician stated that she discussed with the appellant the need to stop smoking immediately.  

In July 2014, the appellant reported that he had experienced breathing problems since 1980 when he was hospitalized.  

In October 2014, the appellant was afforded a VA respiratory examination.  The appellant reported that he had been smoking one pack per day since 1980.  The VA examiner diagnosed asthma, COPD, and chronic bronchitis.  She opined that the appellant's current respiratory disorders were less likely than not incurred during active service.  She explained that the term "acute respiratory disease," as listed on the 1980 hospital admission, was a catch-all diagnosis indicating that the admitting physician was unsure of the specific diagnosis.  She reasoned that since the appellant was a one pack-per-day smoker for most of the time since 1980, and since smoking was renowned for causing COPD, asthma, and bronchitis, the appellant's smoking was the cause of his breathing issues.  

In a December 2014 statement, the appellant reported that six other soldiers had been hospitalized for the same respiratory disease as him, and that he did not have the disease before he entered service. 

Private medical records establish that the appellant has respiratory disorders of asthma, chronic bronchitis, and COPD.  His service treatment records reflect an overnight hospitalization in July 1980.  Thus, the first two elements of the service connection claim (i.e. current disability and in-service illness) are met.  The crux of this case is whether the third and final element (i.e. the requirement of a nexus between the current disability and the in-service illness) is satisfied.

The October 2014 VA examiner opined that it was less likely than not that the diagnosed respiratory conditions were related to service.  She provided a well-reasoned explanation to support her conclusion.  The Board finds the VA examiner's medical opinion to be highly probative as it is based upon a review of the appellant's medical history and is supported by a sufficient rationale.  While there are some discrepancies amongst the private treatment records as to the exact time that the appellant started smoking, the majority note that he began smoking during the 1980's, which is consistent with what he told the VA examiner during the examination.

Moreover, the VA examiner's opinion is not contradicted by any other competent evidence of record.  Along this vein, the Board notes that while the appellant and his wife are both competent to report his respiratory symptoms since his period of ACDUTRA, they are not shown to have the medical expertise necessary to opine on the etiology of his currently-diagnosed respiratory disorders.

Also of note is a chest X-ray from June 1994, i.e. 14 years after the appellant's conclusion of ACDUTRA, that showed "no acute pulmonary disease process."  This finding further weighs against the claim that a respiratory disorder had its onset during the period of ACDUTRA in 1980.  The July 1980 examination report which evaluated the appellant as normal upon separation from ACDUTRA also provides evidence that a respiratory disorder did not have its onset during that time.   

As to the appellant's recent report that six other soldiers were also hospitalized for respiratory disease during the same time as him, the appellant did not provide any further detail as to what would have caused several soldiers to concurrently develop a respiratory condition.  In a prior, February 2010 statement, the appellant did recount that he had received a flu shot and had awoken the next day feeling like his body was on fire, which precipitated his admission to the hospital.  The hospital admission report itself noted that the appellant complained of nasal congestion.  Therefore, although the circumstances of the appellant's hospitalization and the reported hospitalization of other soldiers is unclear,  his assertion in any event does not lend further support to his claim.   
  
Given that the only competent medical evidence addressing the nexus requirement of the claim is unfavorable, the evidence preponderates against a finding that any current respiratory disorder had its onset during the appellant's period of ACDUTRA.  As such, service connection is not warranted.

 
ORDER

Service connection for a respiratory disorder is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


